          Case 1:17-cv-09245-KHP Document 42 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Panagiotis Pelekis,                                                     9/23/2020

                               Plaintiff,                         1:17-CV-09245 (KHP)

               -against-                                          ORDER OF DISMISSAL

 SeaFood of the Gods Group, LLC d/b/a
 SeaFood of the Gods, David Smith, and Helen
 Fradelakis, jointly and severally,

                               Defendants.


KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

        The Court scheduled a conference in the above-referenced matter for September 23,

2020 at 12:30 p.m. Neither party having attended the conference, and the matter having

previously been settled, the Court directs the Clerk of Court to close the above-captioned

case.

        The Court also requests that the Clerk of Court mail a copy of this Order to the Pro Se

Defendants at 17 West 4th Street, Locust Valley, NY 11560.



SO ORDERED.

Dated: September 23, 2020
       New York, New York

                                                    ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge
